DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The office action sent in response to Applicant’s communication received on 3/15/2021 for the application number 17202183. The office hereby acknowledges receipt of the following placed of record in the file: Specification, Abstract, Oath/Declaration and claims. 

Claims 1-20 are presented for examination. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC § 101
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites series of steps of receiving the input, determining whether it includes the content and use the model based on that and determining the name entity. The limitation of determining name entity information ae, as drafted, is a process that, under its broadest reasonable interpretation, is a mathematical concept of associating values. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” and “Mathematical relationships” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application.  In particular, the claim only recites few  additional element –by the data processing system. The process in this step is just determining the named entity information which is not accounts to more than an abstract idea.   Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of generating new utterance accounts to no more than mere instructions to apply the exception using a computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible. 
Similar reasoning are applicable to claim 8 and 17 
Claims 2-7, 9-16 and 18-20  does not accounts to more than an abstract idea identified above, hence they are rejected under judicial exception of mental process and mathematical relationships. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 8-9, 12-14, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wanas ( US Pub: 20200349919) and further in view of Loghmani ( US Pub: 20190251169) 

Regarding claim 1, Wanas A computer implemented method for context-based name entity recognition, the method comprising: receiving an input natural language sentence for performing named entity recognition ( receive utterance, Fig 3, Fig 8) ; ; determining based on one or more of (1) the input natural language sentence or (2) the context, whether to use a contextual named entity recognition (NER) model or a simple NER model for processing the input natural language sentence ( determine whether to use context or no context model, Fig 3 , Fig 8, Para 0164-0170) , wherein the contextual NER model is configured to receive input based on a context and an input sentence and the simple NER model is configured to receive an input sentence ( based on context or not) , wherein both the contextual NER model and the simple NER model output scores indicating whether a keyword of the input sentence is a particular type of entity ( language model returns the score for entity type along with their corresponding scores, Para 0038-0045, 0169-0170)  ; responsive to determining to use the contextual NER model, providing the context and the input natural language sentence as input to the contextual NER model; executing the contextual NER model to determine named entity information for one or more keywords of the input natural language sentence ( determine the entity and generate results/action, Fig 3, 8; Para 0074-0080) 
Wanas does not explicitly teaches determining a context representing one or more sentences associated with the input natural language sentence 
However Loghmani teaches determining a context representing one or more sentences associated with the input natural language sentence ( Fig 12A, 12B) 
It would have been obvious having the teachings of Wanas to further include the concept of Loghmani before effective filing date to have the concept so that based on the context a better model to get the closest state in the language model and can return the best results ( Para 0130, Fig 12B, Loghmani) 

Regarding claim 4, Loghmani as above in claim 1 teaches  determining whether to use the contextual NER model or the simple NER model comprises: providing the context as input to a machine learning based model trained to predict whether an accuracy of prediction based on the contextual NER model is more than a threshold amount compared to an accuracy of prediction based on the simple NER model; and determining based on the output of the machine learning based model, whether to use the contextual NER model or the simple NER model ( A standalone system query can be a translated query using provided data by user without using contextual data. It can be assumed that the system is stateless and then the user query is translated into a system query. This standalone system query can produce a qualified state the knowledge model. This score can be compared with result of contextual system query and then winner can be chosen. This mechanism helps the system whether the latest user action is following the existing context or conversations or is starting a new one or is a stateless action, Para 0089) 

Regarding claim 5, Wanas modified by Loghmani as above in claim 4, teaches wherein the 
machine learning based model is a convolutional neural network ( Para 0096, Neural network, Wanas, CNN, Para 0067, Loghmami) 

Regarding claim 6, Wanas modified by Loghmani as above in claim 1, teaches , further comprising: combining context and input natural language sentence to generate a combined string, wherein the context and the input natural language sentence are separated in the combined string by a separator token ( Para 0076-0078, Fig 3) 

Regarding claim 8 Wanas as above in claim 1, teaches  wherein the input natural language sentence is a first input natural language sentence, the context is a first context, the method further comprising: receiving a second input natural language sentence; determining a second context representing one or more sentences associated with the second input natural language sentence; determining based on one or more of (1) the second input natural language sentence or (2) the second context, whether to use the contextual named entity recognition (NER) model or the simple NER model; responsive to determining to use the simple NER model, providing the input natural language sentence as input to the simple NER model; executing the simple NER model to determine named entity information for one or more keywords of the second input natural language sentence ( determined the contextual model or non contextual model based on the context, Fig 8, Para 0164-0170) 

Regarding claim 9, arguments analogous to claim 1, are applicable. In addition Wanas  teaches A non-transitory computer readable storage medium storing instructions that when executed by a computer processor, cause the computer processor to perform steps of claim 1 ( Para 0175)
Regarding claim 12, arguments analogous to claim 4, are applicable. 
Regarding claim 13, arguments analogous to claim 5, are applicable.
Regarding claim 14, arguments analogous to claim 6, are applicable.
Regarding claim 16, arguments analogous to claim 8, are applicable.
Regarding claim 17, arguments analogous to claim 1, are applicable. In addition Wanas teaches A computer system ( Para 0015) 
Regarding claim 19, arguments analogous to claim 4, are applicable. 

Claims 7, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wanas ( US Pub: 20200349919) and further in view of Loghmani ( US Pub: 20190251169) and further in view of MacMahon ( US Pub: 20190012302) 

Regarding claim 7, Wanas modified by Loghmani as above in claim 1, teaches , further comprising: generating an output string including named entity information for one or more keywords of the input natural language sentence ( Para 0091, 0095) ; 
Wanas does not  explicitly teaches separating a portion of the output string representing the context information to obtain an annotated natural language sentence; and providing the annotated natural language sentence for use in subsequent analysis of the input natural language sentence
However MacMahon teaches separating a portion of the output string representing the context information to obtain an annotated natural language sentence; and providing the annotated natural language sentence for use in subsequent analysis of the input natural language sentence ( Para 0048, 0096) 
It would have been obvious having the teachings of Wanas and Loghmani to further include the concept of MacMahon before effective filing date to train the model for a context based responses ( Para 0096, MacMahon) 

Regarding claim 15, arguments analogous to claim 7, are applicable. 
Regarding claim 20, arguments analogous to claim 7, are applicable. 


Claims 2-3, 10-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wanas ( US Pub: 20200349919) and further in view of Loghmani ( US Pub: 20190251169)  and further in view of Chen ( US Pat# 10769374)  

Regarding claim 2, Wanas mentions the concept of short and long utterance ( Para 0018) but Wanas modified by Loghmani  does not explicitly mentions wherein determining whether to use the contextual NER model or the simple NER model is based on a length of the input natural language sentence  
However Chen  teaches wherein determining whether to use the contextual NER model or the simple NER model is based on a length of the input natural language sentence ( a hierarchical length-adaptive neural network structure to generate the sentence distributed representation of question and answer with a purpose of extracting high-quality sentence features by using different neural feature extractors according to a length of an input sentence. First, one word distributed representation is generated for each word in the input sentence by connecting one fixed word embedding and one finely-adjusted word embedding. Next, the BiLSTM-based feature extractor is used for a short sentence and the Transformer-based feature extractor is used for a long sentence. Finally, a sentence vector representation for measuring a correlation between a question and a candidate answer is generated by using an attention pooling layer considering an interaction between a question sentence and an answer sentence. Experimental results show that the answer selection model based on a length-adaptive neural network according to the present disclosure achieves a larger improvement in MAP and MRR than on the most advanced baseline Col 5, line 50-67, Col 6,line 1-25) 
It would have been obvious having the teachings of Wanas and Loghmani to further include the concept of Chen before effective filing date since its generally known that shorter sentences need more context as short utterances are often highly ambiguous and they can be very difficult for the dialog system and language model to determine the intent of the utterance. For example, consider the utterance “Chicago” could mean many different things and it may be extremely difficult to determine an intent from such a short utterance, hence it would be beneficial to use the contextual network for the shorter sentences and the results would have been predictable 

Regarding claim 3, Wanas modified by Pan as above in claim 2 teaches , wherein the contextual NER model is used of the length of the input natural language sentence is below a threshold (  intent/context is required for the short utterance, Para 0018;  bidirectional model – which is a contextual model, Col 5, line 50-67)

Regarding claim 10, arguments analogous to claim 2, are applicable.
 Regarding claim 11, arguments analogous to claim 3, are applicable.
Regarding claim 18, arguments analogous to claim 2, are applicable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357. The examiner can normally be reached M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHA MISHRA/Primary Examiner, Art Unit 2674